ORDER
This matter came before the Court on the joint petition of the Attorney Grievance Commission of Maryland and Respondent to place Respondent on indefinite suspension.
It is this 17th Day of September, 1997'
*251ORDERED, that Respondent, John R. Gober, for the misconduct set forth in the joint petition be and he is hereby indefinitely suspended from the practice of law in the State of Maryland said suspension to run concurrently with the indefinite suspension previously ordered by this Court in its Order of October 28,1992.